 

Exhibit 10.1

 







 

 [logo.jpg]

 

Effective November 26, 2013



 

Howard I. Zauberman

Irvington, New York 10533

 

 

RE:      EMPLOYMENT AGREEMENT

 

Dear Howard:

 

It is my pleasure to offer you the position of President and Chief Executive
Officer of Vision-Sciences, Inc. (the “Company”). This offer letter and the
employment terms (“Employment Terms”) attached hereto as Attachment A
(collectively, the “Agreement”), contains the terms of our employment offer to
you. Upon effectiveness, this Agreement will supersede your employment agreement
dated May 13, 2013 (the “Original Agreement”).

 

 

1.

Start Date. Your start date in your new role as President and Chief Executive
Officer will be November 26, 2013 (the “Effective Date”). For the purposes of
your employment with the Company and benefits, your start date will remain May
13, 2013 (the “Start Date”).

 

 

2.

Responsibilities; Reporting. You will be the Company’s President and Chief
Executive Officer (“CEO”) and subject to paragraph 7 below, a member of the
Board of Directors. You will have such duties and responsibilities that are
commensurate with your position and such other duties and responsibilities as
are from time to time assigned to you by the Board of Directors (the “Board”).
You will perform your duties at the Company’s headquarters, located in
Orangeburg, New York, or at such other location(s) as may be appropriate as
agreed to by the Company’s Chairman and you, provided that you acknowledge that
your regular presence at the Company’s headquarters is an integral component of
your duties as President and CEO.

 

 

3.

Base Salary. You will receive an annualized base salary of at least $250,000
(“Base Salary”), subject to applicable withholding, which will be paid in
accordance with the Company’s payroll practices. Any future increases to your
Base Salary will be based upon the results of your annual performance review and
are subject to the Board’s discretion.

 

4.     Equity Compensation.      

 

 

a.

Options. You will be granted 100,000 options to purchase Company Common Stock
(“Options”) (in addition to the 450,000 options that vested under the Original
Agreement, which include the options vesting November 11, 2013) after each 90
days of service under this Agreement (each, a “Grant”), through the date of its
termination. For purposes of calculating the Grants, each rolling 90-day period
will be measured from the Start Date.

 

 

 

 

 [logo2.jpg]

  

 
 

--------------------------------------------------------------------------------

 

 

 

b.

Restricted Shares. Upon execution of this Agreement, you will be issued
1,200,000 restricted shares (“Restricted Shares”) of the Company, which shares
will become unrestricted over the next four years (i.e., March 2014, March 2015,
March 2016, and March 2017) (each, a “Vesting Date”) as follows: up to 300,000
Restricted Shares each year, upon your achievement of predetermined Company
milestones and individual performance objectives (“Milestones”) based on a plan
developed by you and approved by the Board within 90 days of the Effective
Date,.  The performance objectives shall be tied, to among other things,
increases in top line revenue and expense reductions.  The initial plan will
cover the balance of the Company’s current fiscal year and fiscal 2015;
objectives for each year thereafter shall be set as part of the annual budget
process as they would be for the rest of the Company’s senior management team.
The Company shall have no right to re-purchase any of the Restricted Shares
issued hereunder without your written consent. Subject to the last sentence of
the next paragraph, the Restricted Shares will vest consistent with Company’s
other restricted share incentive programs, currently in four equal annual
installments starting on the first anniversary of each Vesting Date, except that
if your employment is terminated by the Company for any reason other than for
Cause (as defined in Attachment A), then all Restricted Shares for which
Milestones have been achieved (i.e., the restrictions have been lifted) shall
vest immediately. If Milestones are missed, the Restricted Shares tied to those
Milestones shall be cancelled.

 

 

c.

Terms. Options will be subject to the terms of the Company’s 2007 Stock
Incentive Plan (as amended) and a separate individual stock option agreement and
restricted stock agreement, respectively. The exercise price for each Grant will
be equal to the closing market price on (i) the date of grant or (ii) if (i)
does not occur on a day on which the Company’s Common Stock is traded, the
nearest trading date immediately preceding the date of grant. Each Option will
fully vest on the date of grant, and will be exercisable for a period of 36
months after the termination of this Agreement, provided, however, that in no
event shall an exercise period for an Option grant exceed ten (10) years unless
you are terminated for Cause (as defined on Attachment A). If this Agreement is
terminated other than for Cause during any portion of a 90-day period, the next
applicable Additional Grant shall be prorated based on the number of days worked
elapsed during such 90 day period. The Restricted Shares will also be subject to
the terms of the Company’s 2007 Stock Incentive Plan (the “Plan”) and a separate
restricted stock agreement, provided that with respect to Restricted Shares
granted hereunder, and notwithstanding anything to the contrary that may be
contained in the Plan, the Restricted Stock Agreement, or any other document,
upon a Change in Control Event as defined in the Plan: (a) 100% of all
Restricted Shares which have been earned (i.e., the restrictions have been
lifted) but which have not previously vested or forfeited shall vest
immediately; and (b) 50% of any Restricted Shares that remain subject to
restrictions shall vest and become unrestricted.

 

 

5.

Benefits and Vacation. You will be entitled to participate in benefit plans
adopted by the Company for the benefit of all senior executive employees of the
Company. Some of these benefits include: medical and dental insurance plan,
long-term disability plan and 401k plan. You will be entitled to PTO (paid time
off) consistent with Company policies.

 

 

6.

Expenses and Travel. The Company will reimburse you for all reasonable and
documented travel and lodging expenses actually incurred or paid by you in
performance of your services as CEO, on a monthly basis per Company policy. The
Company will reimburse your reasonable and documented legal fees incurred in
connection with your review of this Agreement.

 

 

7.

Board of Directors. Effective as of Effective Date (or as promptly as
practicable thereafter), you will be appointed to serve as a member of the
Company’s Board of Directors. For so long as you remain CEO, the Company shall
use commercially reasonable efforts, subject to applicable law and regulations
of the Nasdaq Capital Market, to cause you to be nominated for election as a
director and to be recommended to the stockholders for election as a director.
Upon any termination of employment as CEO for any reason, you will be deemed to
have resigned from the Board, as well as the board of any affiliate and you
agree that you will execute any documents necessary to effect such actions.

  

 
2

--------------------------------------------------------------------------------

 

 

 

8.

Indemnification and Insurance. The Company shall, to the fullest extent legally
permitted or authorized by the Company’s articles of incorporation, by-laws or
Board resolutions or by the laws of the State of Delaware, indemnify you against
any judgments, fines, penalties, settlement amounts and reasonable costs and
expenses actually incurred (including legal fees) if you are made a party, or
are threatened to be made a party, to any proceeding by reason of the fact that
you are or were a director, officer, employee, or agent of the Company. During
the term of your employment the Company shall keep in place a directors’ and
officers’ liability insurance policy (or policies) providing comprehensive
coverage to you to the same extent that Company provides such coverage for any
other officer or member of its board of directors.

 

You understand that you are employed “at will.” You have the right to resign
from employment with the Company at any time you desire and the Company
similarly has the right to terminate your employment at any time, subject to the
provisions of Section 3 of the Employment Terms.

 

This Agreement has been made and will be at least partly performed in the State
of New York and the laws of the State of New York shall govern without regards
to its conflicts of laws provisions. Each of the parties hereto submits to the
exclusive jurisdiction and venue of any competent court located in the County of
Rockland, State of New York.

 

If these terms are acceptable to you, please initial each page of this letter
and Attachment A, and sign below and on the last page of Attachment A. Once
signed by us, it will be a binding agreement. This Agreement will not be
effective until signed by both parties. This Agreement supersedes the Original
Agreement, provided that the 450,000 options granted under the Original
Agreement are and shall remain fully vested.

 

Vision-Sciences, Inc. represents a special opportunity for professional growth,
reward and personal satisfaction, and we believe that you can make an important
contribution. We look forward to you joining us. If you have any questions,
please do not hesitate to contact me.

 

 

 

Sincerely,

          Vision-Sciences, Inc.             By: /s/   Lewis C. Pell      
Name:     Lewis C. Pell       Title:     Chairman  

 

  

ACKNOWLEDGED AND AGREED:

 

 

/s/ Howard I. Zauberman

Howard I. Zauberman

 

 

 
3

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

EMPLOYMENT TERMS

 

These Employment Terms and the Employment Agreement (the “Employment Agreement”)
to which it is attached (together, the “Agreement”) is made as of the date last
signed below (the “Effective Date”) between Vision-Sciences, Inc., a Delaware
corporation having an office 40 Ramland Road, Orangeburg New York 10962 (the
“Company”) and the employee identified on the signature page of this Agreement
(“you”).

 

Unless defined herein, all capitalized terms shall have the meaning defined in
the Offer Letter. You and the Company agree as follows:

 

1.

PROTECTION OF COMPANY INFORMATION; INVENTIONS; REMEDIES

 

 

a.

Trade Secrets and Confidential Information. During the term of this Agreement,
you may have access to trade secrets and other confidential or proprietary
information about the Company and its customers, partners, agents, contractors,
licensers and vendors, whether or not labeled as such, including Company
information acquired or developed in the course of the Company’s operations.

 

 

i.

The term “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique, equipment, or process,
developed or acquired by the Company in the course of the Company’s operations,
that: (1) derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

 

ii.

The term “Confidential Information” means information and data not generally
known outside the Company concerning the Company or its business, and the
Company’s business and technical information including computer technology and
programs; pricing, accounting, selling, marketing, costs, profits, sales,
product, personnel, research and development data; processes; techniques; know
how; customer lists; accounts and contracts; financial and marketing data and
plans; business plans; samples; models; illustrations; information regarding the
abilities and expertise of the Company’s consultants; information relating to
customers and customer preferences; and information customers or other third
parties entrusted to the Company. Materials such as customer, price and supplier
lists; reports; or computer programs may contain such information or may
constitute unwritten information, techniques, processes practices or knowledge.

 

 

iii.

Trade Secrets and Confidential Information (collectively “Proprietary
Information”) collectively include hardware and software in various states of
development, specifications and layouts, techniques, models, processes,
procedures, know how, internal operating manuals, marketing techniques and data,
prospect and customer lists, marketing data and strategy, cost and pricing data,
budgets, forecasts, business plans, and any other information concerning the
Company’s business and/or products that is not publicly available.

 

 

b.

Treatment of Information. Disclosure of any Proprietary Information may damage
the Company’s business and during and after the term of this Agreement, you will
safeguard such Proprietary Information and will not use or disclose any
Proprietary Information in any manner, except in performing employment services
or as the law requires. Upon termination of this Agreement, you will promptly
return to the Company any documents and materials that you possess that contain
or relate, in any manner, to any Proprietary Information. You understand that
your obligations pertaining to Proprietary Information shall remain in effect in
perpetuity or until the Company has released it into the public domain, in which
case your obligations hereunder shall cease with respect to only such
information so released.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

c.

Information of Others. You will not disclose to the Company, use in its
business, or cause it to use, any information or material that is confidential
or proprietary to others.

 

 

d.

New Inventions and Creations.

 

 

i.

Disclosure and Assignment. You shall disclose promptly and fully to the Company
all inventions, discoveries, improvements, concepts or ideas, whether or not
patentable, conceived or made by you, whether alone or with others, during the
term of this Agreement and related in the sole judgment of Company to the
products, business or activities of the Company (“Work”), and you hereby assign
and will assign all of such interests therein to the Company or its nominee. All
copyrightable works created by you or under your direction in connection with
the Company’s business are “works made for hire” within the meaning of the
copyright laws of the United States and any similar laws of other jurisdictions,
and shall be the sole and complete property of the Company and any and all
copyrights to such works shall belong to the Company. To the extent any Work is
not deemed to be a “work made for hire” for the Company, you hereby assign all
proprietary rights therein, including patent rights, trade secrets, reproduction
rights, adaptation rights, distribution rights, public display rights and
copyrights, in such Work to the Company and any results or proceeds thereof, in
perpetuity throughout the universe in all languages and formats, and in any and
all media, whether now known or hereafter devised, without further compensation.
New rights to the Work may come into being and/or be recognized in the future,
under the law and/or in equity (the “New Exploitation Rights”), and you intend
to and do hereby grant and convey to the Company any and all such New
Exploitation Rights in and to the Work and any other results or proceeds
thereof. You agree to execute any documents and do any other acts consistent
herewith as may be reasonably required by the Company or its assignees or
licensees to further evidence or effectuate the Company’s rights as set forth in
this Section or as may be necessary, useful or convenient for the purposes of
securing to the Company or the Company’s nominees any patent, trademark or
copyright protections throughout the universe to any or all of the Work.

 

 

ii.

Appointment. You hereby appoint the Company as your attorney-in-fact (which
appointment is irrevocable and coupled with an interest), with full power of
substitution and delegation, to execute any and all documents needed to secure
to the Company or the Company’s nominees any patent, trademark or copyright
protections throughout the universe to any or all of the Work (“Signing”) and do
any and all such other acts consistent with this Agreement that you fail to do
promptly after request to effectuate the Signing. The obligations set forth in
this Subsection ii. shall continue beyond the term of this Agreement with
respect to any Work, including any inventions, discoveries, improvements,
concepts or ideas, whether or not patentable, or copyrightable works, the
Employee has conceived or made, whether alone or with others, during the term of
this Agreement, and shall bind its assigns, executors, administrators and other
legal representatives.

 

 

iii.

No Designation. The Company and its licensees (direct and indirect) are not
required to designate you as author of any design, computer program or related
documentation, or other work of authorship, assigned hereunder when distributed
publicly or otherwise. You hereby waive and release, to the extent permitted by
law, all rights to the foregoing.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

e.

Prior Inventions. You represent to the Company that there exist no prior
inventions (“Prior Invention(s)”) including any unpatented inventions,
improvements or developments, whether patentable or unpatentable, which you made
or conceived prior to its retention by the Company and for which you claim or
may wish to claim ownership now or in the future. As used herein, the term
“Prior Inventions” does not include any matter which would constitute
Proprietary Information of any person other than you, arising out of your prior
employment or consulting relationships or out of any of your other engagements
or commitments.

 

 

f.

Covenant Not To Compete. During the term of this Agreement and only for so long
as you are receiving the Notice Period Payments (as defined), but not longer
than six (6) months (the “Restricted Period”), you will not, directly or
indirectly be employed by or own, manage, operate, join, control or participate
in the ownership, management, operation or control of, or be connected in any
manner with, any business (whether in corporate, proprietorship, or partnership
form) that competes with the Business of the Company. For purposes of
Subsections 1.f.,1.g and 1.h. the “Business of the Company” means the design,
manufacture and distribution of endoscopes, borescopes, disposable sheaths or
other equipment integral only to the foregoing.

 

 

g.

No Solicitation of Employees or Consultants. During the Restricted Period, you
will not, without the prior written consent of the Company, directly or
indirectly, solicit or attempt to solicit for employment any person the Company
employed, either on a full time, part time or consulting basis on your last date
of employment with the Company.

 

 

h.

No Solicitation of Clients or Suppliers. During the Restricted Period, you will
not, directly or indirectly, solicit or attempt to solicit any person or entity
which is a customer, client or supplier of the Company, or proposed customer,
client or supplier of the Company on the date of termination, with respect to
products or services that are competitive with the Business of the Company.

 

 

i.

Nondisparagement. Neither the Company nor you shall directly or indirectly, in
any communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of the
Company, or any future business associate or employer of yours, or person or
entity seeking references, criticize, ridicule or make any statement which is
negative, disparages or is derogatory of either party, or any of the Company’s
directors or senior officers.

 

 

j.

Remedies. The parties recognize that irreparable injury, which monetary damages
could not fully compensate, will result to if a party breaches the covenants
contained in this Agreement. Accordingly, the parties agree that, as a remedy
for a breach of those covenants, the party claiming injury shall be entitled, in
addition to other legal and equitable damages and remedies, to temporary and
permanent injunctive relief to restrain you and all other persons, firms or
entities acting for or with the other party, from any violations of this
Agreement. In any action to enforce the provisions of any Section or party of
this Agreement, the prevailing party, in addition to any other remedy, shall be
entitled to recover reasonable attorney’s fees and all other reasonable costs
associated with any such action both on the trial and appellate level and in any
creditor’s proceedings. If a court of competent jurisdiction determines by final
non-appealable judgment that the scope, time period, or geographical limitations
of any of the restrictive covenants specifically set forth in this Agreement are
too broad to be capable of enforcement, the court is authorized, and the parties
stipulate that it shall modify said restrictive covenants and enforce such
provisions as to scope, time, and geographical areas as the court deems
equitable, just and appropriate considering the intent of the parties.

 

 

 
6

--------------------------------------------------------------------------------

 

 

2.     ADDITIONAL TERMS.     

 

 

a.

Exclusive Basis. Your employment with the Company is on an exclusive and
full-time basis, and while employed by the Company you may not engage in any
other business activity that conflicts with your duties and obligations
(including your commitment of full-time employment) to the Company. Nothing
contained in this Agreement shall be deemed to prohibit you from continuing to
sit on the boards or committees of professional organizations or associations or
participating in professional development activities, or from speaking to
professional organizations or committees, so long as such activities would not
otherwise violate Section 1 of this Agreement or interfere with your ability to
perform your duties.

 

 

b.

Equipment. Any computer or other equipment the Company provides to you is the
sole property of the Company, and you must return it to the Company upon request
or upon termination of this Agreement for any reason. All use of such equipment
shall be subject to the terms of the Company’s policies then in effect.

 

 

c.

Data. All documents, data, recordings, or other property, whether tangible or
intangible, including all information stored in electronic form, obtained or
prepared by or for you and utilized by you (other than materials, including
lists of business contacts you have brought with you) in the course of your
employment with the Company shall remain the exclusive property of the Company
and shall remain in the Company’s exclusive possession at the conclusion of your
employment.

 

 

d.

No Conflict. You are not aware of any matter or agreement that conflicts with or
otherwise violates any agreement to which you are a party or which you are
bound.

 

3.     EFFECTS OF TERMINATION.  You understand that you are employed “at will.”
You have the right to resign from employment with the Company at any time you
desire. The Company similarly has the right to terminate your employment at any
time it desires to do so, subject to the following:

 

 

a.

Payment. Subject to Section 3.b. below, if the Company terminates you without
Cause or upon a Change in Control (as defined in the Company’s 2007 Stock
Incentive Plan) in which you do not continue in your current position, the
Company will provide you with six months’ notice, or payment in accordance with
the Company’s ordinary payroll practices in lieu thereof (the “Notice Period
Payments”). For purposes of this Agreement, “Cause” means:

 

 

i.

conviction of a felony; or conviction of a crime of moral turpitude;

 

ii.

violation of the terms of Section 1 of this Attachment A upon five days prior
written notice;

 

iii.

fraud or embezzlement; intentional misconduct; or gross negligence which has
caused serious and demonstrable injury to the Company or its affiliates, except
that a good faith exercise of business judgment shall not be deemed gross
negligence; or

 

iv.

egregious performance or failure to perform your responsibilities (other than
for reason of disability) which performance or failure to perform continues
beyond twenty-one (21) days (the “Cure Period”) after a written demand for
substantial improvement in your performance, identifying specifically and in
detail the manner in which improvement is sought, is delivered to you by
Company, provided that a failure to achieve performance objectives shall not by
itself constitute Cause. You will have the right to exercise any Options during
the Cure Period that vested prior to the Cure Period.

 

 
7

--------------------------------------------------------------------------------

 

 

 

b.

Release. Your entitlement to the Notice Period Payments are conditioned on your
execution and delivery to the Company, within ten (10) days after your
termination of employment (the “Release Deadline”), of a release in the
Company’s then approved form that remains in effect and becomes irrevocable
after the expiration of any statutory period in which you are permitted to
revoke a release (the “Release”). If you fail to execute and deliver the Release
by the Release Deadline, or if you thereafter effectively revoke the Release,
the Company shall be under no obligation to make any further payments or provide
any further benefits to you otherwise required by Section 3.a. of this
Attachment A. The Release will not modify the terms of the restrictive covenants
or exercise rights set forth herein or in the agreements governing your Options
or Restricted Shares.

 

 

c.

Right to Resign. If, upon a Change of Control, your job title is changed or your
job duties and/or responsibilities diminished, you shall have the right to
resign and receive 6 months of Notice Period Payments.

  

4.

MISCELLANEOUS.

 

 

a.

Waivers. Waiver of a breach of any provision of this Agreement by a party shall
not operate or be construed as a waiver of any subsequent breach. Any delay in
asserting any of remedies hereunder shall not be construed as a waiver.

 

 

b.

Successors and Assigns. The rights and obligations of the parties under this
Agreement shall continue in effect to the benefit of and shall bind the
successors and assigns of the parties.

 

 

c.

Severability; Survival. Each covenant set forth above is an independent and
separate covenant. If the provisions of any of the covenants set forth above
should ever be judicially determined to exceed the time or geographic
limitations permitted by applicable law, you agree that such provisions shall be
reformed to set forth the maximum limitations permitted. The invalidity of any
provision or any covenant will not affect the validity or enforceability of any
other provision or covenant. The provisions of Section 1, Section 2.b. and
Section 2.c. shall survive the termination or expiration of this Agreement for
any reason.

 

 

d.

Law; Jurisdiction; Venue. This Agreement has been made and will be at least
partly performed in the State of New York and the laws of the State of New York
shall govern without regards to its conflicts of laws provisions. Each of the
parties hereto submits to the exclusive jurisdiction and venue of any competent
court located in the County of Rockland, State of New York.

 

 

e.

Entire Agreement; Amendment. This Agreement, which includes the Offer Letter,
supersedes any and all prior understandings or agreements with respect to the
subject matter herein (including the Original Agreement). Only a writing signed
by the parties may amend this Agreement.

 

 

f.

Assignment and Nondelegation. The Company may assign this Agreement to any
business, enterprise, person, firm, corporation, partnership, association or
other entity acquiring (by purchase, merger, share exchange, or otherwise),
directly or indirectly, any business or product or the assets of the Company
without the Employee’s prior consent. You may not delegate the performance of
your duties under this Agreement. You may, the extent permitted by applicable
law, and the terms of the Company’s incentive programs, assign any financial
benefit due to you to any person or entity upon written notice to the Company.

 

 

 
8

--------------------------------------------------------------------------------

 

 

 

g.

Interpretation. The descriptive headings used in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement. Each party has had the opportunity to have
legal counsel review this Agreement. Any principle of construction or rule of
law that provides that an agreement shall be construed against the drafter of
the agreement in the event of any inconsistency or ambiguity in such agreement
shall not apply to this Agreement. The definitions of the terms in this
Agreement shall apply equally to the singular and plural forms of the defined
terms. The phrase “without limitation” shall be implied to follow the words
“include,” “includes” and “including”. Unless the context requires otherwise,
references to sections and paragraphs shall be construed to refer to sections
and paragraphs of this Agreement.

 

 

h.

Notices. All notices or other communications which are required or permitted
pursuant to this Agreement shall be in writing and sufficient if delivered
personally or by telecopier (with a confirmation copy sent by mail) or sent by
registered or certified mail, postage prepaid, to the Company at its address
first set forth above, and to You at the address written below.

 

 

i.

Execution by Counterpart; Electronic Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument. Any party may execute and
deliver this Agreement in a counterpart with electronic or facsimile signatures,
and such counterpart shall be deemed an original.

 

 

 

[Signature Page Follows]

 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

  COMPANY          

VISION-SCIENCES, INC.

                     By: /s/ Lewis C. Pell    

Name:     Lewis C. Pell

   

Title:     Chairman

         

Date Signed: November 26, 2013

       

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Howard I. Zauberman                     

Howard I. Zauberman

 

Date Signed: November 26, 2013

 

 

10